I114th CONGRESS2d SessionH. R. 6194IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2016Mr. Veasey (for himself, Ms. Sewell of Alabama, Mrs. Watson Coleman, Ms. Clarke of New York, Mr. Ted Lieu of California, and Mr. Pocan) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo prohibit the enforcement of any requirement that an individual produce a photo identification as a condition of registering to vote or voting in an election for Federal office unless the requirement was in effect as of June 25, 2013. 
1.Short titleThis Act may be cited as the All Ballots Count Act of 2016. 2.Prohibiting enforcement of certain photo identification requirements (a)Requirements applicable to voter registrationSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended— 
(1)by redesignating subsection (j) as subsection (k); and (2)by inserting after subsection (i) the following new subsection: 
 
(j)Prohibiting enforcement of photo identification requirements 
(1)ProhibitionAn election official may not enforce any requirement that an individual produce a photo identification as a condition of registering to vote in an election for Federal office, except to the extent that the requirement was in effect as of June 25, 2013. (2)Rule of constructionNothing in this subsection may be construed to prohibit a State from repealing a requirement under State law that an individual produce a photo identification as a condition of registering to vote in an election for Federal office.. 
(b)Requirements applicable to voting 
(1)In generalSubtitle A of title III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by inserting after section 303 the following new section:  303A.Prohibiting enforcement of certain photo identification requirements (a)ProhibitionAn election official may not enforce any requirement that an individual produce a photo identification as a condition of voting in an election for Federal office, except to the extent that the requirement was in effect as of June 25, 2013. 
(b)Rule of constructionNothing in this subsection may be construed to prohibit a State from repealing a requirement under State law that an individual produce a photo identification as a condition of voting in an election for Federal office..  (2)Conforming Amendment Relating to EnforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 303A. 
(3)Clerical AmendmentThe table of contents for such Act is amended by inserting after the item relating to section 303 the following new item:   Sec. 303A. Prohibiting enforcement of certain photo identification requirements..  